Name: Commission Regulation (EEC) No 583/81 of 5 March 1981 fixing minimum levies on the importation of olive oil and levies on the importation of other olive oil sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 81 Official Journal of the European Communities No L 60/5 COMMISSION REGULATION (EEC) No 583/81 of 5 March 1981 fixing minimum levies on the importation of olive oil and levies on the importa ­ tion of other olive oil sector products Whereas Article 3 of Regulation (EEC) No 2751 /78 of 23 November 1978 laying down general rules for fixing the import levy on olive oil by tender (n) speci ­ fies that the minimum levy rate shall be fixed for each of the products concerned on the basis of the situa ­ tion on the world market and the Community market and of the levy rates indicated by tenderers ; Whereas in the collection of the levy account should be taken of the provisions in the Agreements between the Community and certain third countries ; whereas in particular the levy applicable for those countries must be fixed taking as a basis for calculation the levy to be collected on imports from the other third coun ­ tries : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( J ), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 1 6 (2) thereof, Having regard to Council Regulation (EEC) No 1514/76 of 24 June 1976 on imports of olive oil origi ­ nating in Algeria (3), as amended by Regulation (EEC) No 2761 /78 (4), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1521 /76 of 24 June 1976 on imports of olive oil origi ­ nating in Morocco (5), as last amended by Regulation (EEC) No 2761 /78 , and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1508/76 of 24 June 1976 on imports of olive oil origi ­ nating in Tunisia (6), as amended by Regulation (EEC) No 2761 /78 , and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1180/77 of 17 May 1977 on imports into the Commu ­ nity of certain agricultural products originating in Turkey (7), as amended by Regulation (EEC) No 2766/78 (8), and in particular Article 10 (2) thereof, Having regard to Council Regulation (EEC) No 1620/77 of 18 July 1977 laying down detailed rules for the importation of olive oil from Lebanon (9), Whereas application of the rules recalled above to the levy rates indicated by tenderers on 2 and 3 March 1981 leads to the minimum levies being fixed as indi ­ cated in Annex I to this Regulation ; Whereas the import levy on olives falling within subheadings 07.01 N II and 07.03 A II of the Common Customs Tariff and on products falling within subheadings 15.17 B I and 23.04 A II of the Common Customs Tariff must be calculated from the minimum levy applicable on the olive oil contained in these products ; whereas, however, the levy charged for olive oil may not be less than an amount equal to 8 % of the value of the imported product, such ambunt to be fixed at a standard rate ; whereas applica ­ tion of these provisions leads to the levies being fixed as indicated in Annex II to this Regulation, f HAS ADOPTED THIS REGULATION : Whereas by Regulation (EEC) No 3131 /78 of 28 December 1978 (10) the Commission decided to use the tendering procedure to fix levies on olive oil ; (!) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 360, 31 . 12. 1980, p. 16. Article 1 (') OJ No L 169, 28 . 6 . 1976, p . 24. (&lt;) OJ No L 332, 29 . 11 . 1978, p. 13 . (5) OJ No L 169, 28 . 6 . 1976, p. 43 . (') OJ No L 169, 28 . 6 . 1976, p . 9 . (7) OJ No L 142, 9. 6 . 1977, p . 10 . The minimum levies on olive oil imports are fixed in Annex I. ( ») OJ No L 332, 29 . 11 . 1978, p. 26 . (9) OJ No L 181 , 21 . 7 . 1977, p . 4. (1 °) OJ No L 370, 30. 12. 1978 , p . 60 . (H) OJ No L 331 , 28 . 11 . 1978 , p . 6 . No L 60/6 Official Journal of the European Communities 6. 3 . 81 Article 2 Article 3 The levies applicable on imports of other olive oil This Regulation shall enter into force on 6 March sector products are fixed in Annex II. 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1981 . For the Commission Poul DALSAGER Member of the Commission 6 . 3 . 81 Official Journal of the European Communities No L 60/7 ANNEX I Minimum import levies on olive oil (ECU/ 100 kg) CCT heading No Non-member countries 15.07 A I a) 32 00 (!) 15.07 A I b) 29-00 (!) 15.07 A I c) 33-00 (!) 15.07 A II a) 36-00 (2) 15.07 A II b) 56-00 (3) (!) For imports of oil falling within this tariff subheading and produced entirely in one of the coun ­ tries listed below and transported directly from any of those countries to the Community, the levy to be collected is reduced by : (a) Spain and Lebanon : 0-60 ECU/ 100 kg ; (b) Turkey : 22-36 ECU/100 kg provided that the operator furnishes proof of having paid the export tax applied by that country ; however, the repayment may not exceed the amount of the tax in force ; (c) Algeria, Morocco, Tunisia : 24-78 ECU/ 100 kg provided that the operator furnishes proof of having paid the export tax applied by those countries ; however, the repayment may not exceed the amount of the tax in force . (2) For imports of oil falling within this tariff subheading : (a) produced entirely in Algeria, Morocco or Tunisia and transported directly from any of those countries to the Community, the levy to be collected is reduced by 3-86 ECU/ 100 kg ; (b) produced entirely in Turkey and transported directly from that country to the Community, the levy to be collected is reduced by 3-09 ECU/ 100 kg. (3) For imports of oil falling within this tariff subheading : (a) produced entirely in Algeria, Morocco or Tunisia and transported directly from any of those countries to the Community, the levy to be collected is reduced by 7-25 ECU/ 100 kg ; (b) produced entirely in Turkey and transported directly from that country to the Community, the levy to be collected is reduced by 5-80 ECU/ 100 kg. ANNEX II Import levies on other olive oil sector products (ECU/ 100 kg) CCT heading No Non-member countries 07.01 N II 6-38 07.03 A II 6-38 15.17 Bla) 14-50 15.17 B I b) 23-20 23.04 A II 2-64